     Case 1:15-cr-00644-AJN Document 125
                                     126 Filed 01/06/21
                                               01/07/21 Page 1 of 2




                                      +1-212-474-1080

                                   bgruenstein@cravath.com



                                                                              January 6, 2021

                   United States v. Jaquan Walters, 15-cr-00644-AJN

Dear Judge Nathan:

       We represent Defendant Jaquan Walters in the above-referenced action. We
respectfully request until January 11, 2021 to reply to the Government’s opposition to
Defendant’s Emergency Motion to Reduce Sentence Pursuant to the Compassionate
Release Statute, filed on January 5, 2021. The Government does not object to this
request.

  SO ORDERED.
                                                  Respectfully submitted,
                                                                                                1/7/2021
                     1/6/2021
                                                             /s/ Benjamin Gruenstein
                                                               Benjamin Gruenstein

                                            CRAVATH, SWAINE & MOORE LLP
                                              Worldwide Plaza
                                                825 Eighth Avenue
                                                    New York, New York 10019
                                                       Phone: (212) 474-1000
                                                           Fax: (212) 474-3700
                                                              bgruenstein@cravath.com
Honorable Alison J. Nathan
   United States District Court for the Southern District of New York
      United States Courthouse
          40 Foley Square, Courtroom 906
              New York, NY 10007
     Case 1:15-cr-00644-AJN Document 125
                                     126 Filed 01/06/21
                                               01/07/21 Page 2 of 2
                                                                      2


VIA ECF

Copy to:

All counsel of record

VIA ECF
